DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the features canceled from the claims:
1)  A bore with a partial taper configuration of claim 11;
2)  A burred adapter of claim 12; 
3)  The body of claim 1 has a plurality of barbs extending into the bore; and
4)  The candle holder having a flat base and other elements of claim 22 and a double-sided adhesive piece.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220, 250.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 3-6, 9, 10, 12, 13, 15, 16, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, regarding the limitation, “a smaller diameter candle adapter”, the term “smaller” is unclear and indefinite as it is unclear to what the diameter of the candle adapter should be compared.  It is also unclear what has the smaller diameter, the candle? the adapter? Or the orifice?  The relationship between the adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 4, regarding the limitation, “a spiked candle adapter”, the term “spiked” is unclear and indefinite because it is unclear what is spiked, the candle? or the adapter?  The relationship between the spiked adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 5, the relationship between the articulating adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 6, the relationship between the through hole adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 9, the relationship between the articulating adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 10, the relationship between the through hole adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
          With respect to claim 12, the use of the word “burred” is unclear and indefinite as it does not comport with standard definitions in the instant environment.  The following definitions were found on THE FREE DICTIONARY:




burr 1
 (bûr)
n.
1. A rough edge or area remaining on material, such as metal, after it has been cast, cut, or drilled.
2. Variant of bur1.
tr.v. burred, burr·ing, burrs 
1. To form a burr on.
2. To remove burrs from.

Adj.
1.

    PNG
    media_image1.png
    85
    128
    media_image1.png
    Greyscale
burred - having or covered with protective barbs or quills or spines or thorns or setae etc.; "a horse with a short bristly mane"; "bristly shrubs"; "burred fruits"; "setaceous whiskers"


With respect to claim 13, the “universal configuration” is unclear and indefinite as it has not properly been defined in the specification.  
With respect to claim 15, the relationship between the articulating adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 16, the relationship between the through hole adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 21, regarding the limitation, “a decorative adapter”, the term “decorative” is unclear and indefinite the relationship between the decorative adapter and the other elements of the device is unclear as there is no claimed structural or functional relationship between the adapter and any other claimed element. 
With respect to claim 22, regarding the limitation, “a double sided adhesive piece” [line 9] is unclear and indefinite because the relationship between the double sided adhesive piece and the other elements of the device is unclear as there is no claimed structural or functional relationship between the double sided adhesive piece and any other claimed element. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 6-8, 10, 11, 13, 14, 16, 17, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of copending Application No. 16/947,449 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the elements and limitations of the instant claims are recited in or suggested by the patented claims, as follows:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

With respect to instant claim 1, copending Application No. 16/947,449, claim 14, recites a candle holder, comprising: a suction cup centrally located on an axis and having opposite top and bottom sides [claim 14, lines 1-3] in a plane perpendicular to said axis [this is inherent in view of the location of the body], said bottom side having a concave shape [claim 14, line 3]; a cylindrical body extending along the axis upward from the top side of said suction cup and forming an end opposite said suction cup [claim 14, lines 5-6]; a face at the end of said body located opposite the suction cup, said face lying flat in a plane perpendicular with said axis [claim 14, lines 7-8]; an orifice forming from the center of said face; and a bore that extends from said orifice downward into said body [equivalent to language of claim 14, lines 8-9; “downward” would be inherent].  
With respect to instant claim 2, copending Application No. 16/947,449, claim 14, recites said bore is straight [the limitation to “straight” is inherent in view of “parallel to the axis” as the axis is inherently straight], extending vertically into said body [this is inherent since the orifice is on the face and the face is “flat in a perpendicular plane to the axis and the body extends along the axis, claim 14, lines 5-8] parallel to said axis [the current language is broader than “extends along the axis” claim 14, line 9].  
With respect to instant claim 3, copending Application No. 16/947,449, claim 14, recites a smaller diameter candle adapter [claim 14, lines 13-14:  inherently the candle adapter would need a smaller diameter to be inserted into the candle holders orifice].  
With respect to instant claim 6, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations.  It would have been an obvious matter of design choice to form the adapter of copending Application No. 16/947,449, claim 14 to have a through hole to allow the candle to be pushed farther into the hole allowing more stability of the candle in the adapter.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
 	With respect to instant claim 7, copending Application No. 16/947,449, claim 16, recites said bore is tapered, narrowing in diameter as it enters the body [claim 16, lines 1-3].  
With respect to instant claim 8, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations.  It would have been an obvious matter of design choice to form the bore of copending Application No. 16/947,449, claim 14 to be reverse tapered, broadening in diameter as it enters the body if such would create more stability.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 10, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations.  It would have been an obvious matter of design choice to form the adapter of copending Application No. 16/947,449, claim 14 to have a through hole to allow the candle to be pushed farther into the hole allowing more stability of the candle in the adapter.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 11, copending Application No. 16/947,449, claim 16, recites said bore has a partial taper configuration [claim 16, line 1 recites the bore is tapered which meets the “partial taper” limitation].
With respect to instant claim 13, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations.  It would have been an obvious matter of design choice to form the bore of copending Application No. 16/947,449, claim 14 to have a universal configuration if such would create more stability.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 14, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations.  It would have been an obvious matter of design choice to form the bore of copending Application No. 16/947,449, claim 14 have a spherical configuration if such would create more stability.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 16, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations.  It would have been an obvious matter of design choice to form the adapter of copending Application No. 16/947,449, claim 14 to have a through hole to allow the candle to be pushed farther into the hole allowing more stability of the candle in the adapter.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to instant claim 17, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations. It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the candle holder of a polymer. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
With respect to instant claim 20, copending Application No. 16/947,449, claim 14, does not recites the claimed limitation.  Double sided adhesive is a known produce and is used to secure two elements together. It would have been well within the skill of one of ordinary skill in the art to form the device of copending Application No. 17/087,990, claim 14, to include a double-sided adhesive attached to the bottom of said suction cup to more permanently secure the candle holder to a surface for a more permanent display.
With respect to instant claim 21, copending Application No. 16/947,449, claim 14, does not recite the claimed limitations.  It would have been an obvious matter of design choice to form the adapter of copending Application No. 16/947,449, claim 14 to be decorative if such a modification would be aesthetically pleasing.  

Claims 4, 6, 10, 12, 16 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/947,449 in view of Robertson et al. (2,750,775).
This is a provisional nonstatutory double patenting rejection.
With respect to instant claim 4, copending Application No. 16/947,449, claim 14, not recite the claimed adapter. Robertson, discloses a spiked candle adapter [figure 6] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a spiked candle adapter in the device of copending Application No. 16/947,449, claim 14, as taught by Robertson to maintain the candle in position in the candle holder.
With respect to instant claim 6, copending Application No. 16/947,449, claim 14, not recite the claimed adapter. Robertson, discloses a through hole adapter [figures 4 and 7] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a through hole candle adapter in the device of copending Application No. 16/947,449, claim 14 as taught by Robertson to maintain the candle in position in the candle holder.
With respect to instant claim 10, copending Application No. 16/947,449, claim 14, does not recite the claimed adapter. Robertson, discloses a through hole adapter [figures 4 and 7] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a through hole candle adapter in the device of Application No. 16/947,449, claim 14, as taught by Robertson to maintain the candle in position in the candle holder.
With respect to instant claim 12, as best understood, copending Application No. 16/947,449, claim 16, does not recite the claimed adapter. Robertson, discloses a burred adapter [figure 6] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a burred adapter in the device of copending Application No. 16/947,449, claim 16, as taught by Robertson to maintain the candle in position in the candle holder.
With respect to instant claim 16, as best understood, copending Application No. 16/947,449, claim 14, does not recite the claimed adapter. Robertson, discloses a through hole adapter [figures 4 and 7] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a through hole candle adapter in the device of copending Application No. 16/947,449, claim 14, as taught by Robertson to maintain the candle in position in the candle holder.
With respect to instant claim 21, as best understood, copending Application No. 16/947,449, claim 14, does not recite the claimed adapter. Robertson, discloses an adapter [figures 4 and 7] to maintain the candle in position in the candle holder and to add a decorative look to the candle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an adapter in the device of copending Application No. 16/947,449, claim 14, as taught by Robertson to maintain the candle in position in the candle holder and to add a decorative look to the candle.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/947,449 in view of Koretzky (2,406,777).
This is a provisional nonstatutory double patenting rejection.
With respect to instant claim 18, copending Application No. 16/947,449, claim 14, discloses not recite the claimed limitation.  Koretzky, in a similar candle holding device, discloses a bore [10] having a plurality of barbs [11] extending from its walls which would help retain the candle in the bore. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include barbs extending from its walls in the device of copending Application No. 16/947,449, claim 14, as taught by Koretzky which would help retain the candle in the bore.

Claim 19 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of copending Application No. 16/947,449 in view of Jensen (7,651,063).
This is a provisional nonstatutory double patenting rejection.
With respect to instant claim 19, copending Application No. 16/947,449, claim 14 does not recite the claimed limitation. Jensen, in a similar candle supporting device using a suction cup discloses said suction cup further comprises a tab [34] wherein said tab is configured to pull for release of the vacuum [column 1, line 65 - column 2, line 3]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a tab on the device of copending Application No. 16/947,449, claim 14, as taught by Jensen to allow vacuum to be easily released when the device is to be moved.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(b) as being anticipated by Gorske et al. (2021/0380316).
With respect to claim 1, Gorske discloses a candle holder [200], comprising: a suction cup [200; paragraph 0059] centrally located on an axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208] and having opposite top [202] and bottom [204] sides in a plane perpendicular to said axis, said bottom side [204] having a concave shape [figure 11]; a cylindrical body [206] extending along the axis upward from the top side [202] of said suction cup [200] and forming an end opposite said suction cup [200]; a face [top of 206] at the end of said body [206] located opposite the suction cup [200], said face [top of 206] lying flat in a plane perpendicular with said axis; an orifice forming from the center of said face; and a bore [208] that extends from said orifice downward into said body [206]. 
With respect to claim 2, Gorske discloses said bore [208] is straight [the bore is inherently straight so it can accommodate a candle, 224, having straight sides], extending vertically into said body [206] parallel to said axis [the axis would be at the center of 208 and extend parallel to the wall 206 surrounding 208].
With respect to claim 17, Gorske discloses the candle holder is made of a polymer [paragraph 0051: plastic is a polymer].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 6, 10, 12, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gorske et al. (2021/0380316) in view of Robertson et al. (2,750,775).
With respect to claim 3, as best understood, Gorske does not disclose the claimed adapter. Robertson, discloses a candle adapter [12, figure 3] to maintain the candle in position in the candle holder. The diameter of the aperture in the adapter must be the same size or smaller than the diameter of the candle for the candle to be held firmly.  The candle adapter must have a smaller diameter than the diameter of the candle holder to fit in the candle holder.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a smaller diameter candle adapter in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 4, as best understood, Gorske does not disclose the claimed adapter. Robertson, discloses a spiked candle adapter [figure 6] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a spiked candle adapter in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 6, as best understood, Gorske does not disclose the claimed adapter. Robertson, discloses a through hole adapter [figures 4 and 7] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a through hole candle adapter in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 10, as best understood, Gorske does not disclose the claimed adapter. Robertson, discloses a through hole adapter [figures 4 and 7] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a through hole candle adapter in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 12, as best understood, Gorske does not disclose the claimed adapter. Robertson, discloses a burred adapter [figure 6] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a burred adapter in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 16, as best understood, Gorske does not disclose the claimed adapter. Robertson, discloses a through hole adapter [figures 4 and 7] to maintain the candle in position in the candle holder. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a through hole candle adapter in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder.
With respect to claim 21, as best understood, Gorske discloses not disclose the claimed adapter. Robertson, discloses an adapter [figures 4 and 7] to maintain the candle in position in the candle holder and to add a decorative look to the candle. It would have been obvious to one of ordinary skill in the art at the time the invention was made to include an adapter in the device of Gorske as taught by Robertson to maintain the candle in position in the candle holder and to add a decorative look to the candle.

Claims 7, 8, 11, 13, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Gorske et al. (2021/0380316).
With respect to claim 7, Gorske does not disclose the claimed limitation.
Gorske does disclose the candle receiving portion [206] “can be formed in any suitable
manner or shape for receiving the candle” [paragraph 0057] and “can be extended” for
larger candles [paragraph 0058].  It would have been well within the skill of one of ordinary skill in the art to form the bore of the device of Gorske to be tapered narrowing in diameter as it enters the body to allow the device greater diversity of use of the device and to create a firmer connection between the candle and the bore.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 8, Gorske does not disclose the claimed limitation.
Gorske does disclose the candle receiving portion [206] “can be formed in any suitable
manner or shape for receiving the candle” [paragraph 0057] and “can be extended” for larger candles [paragraph 0058].  It would have been well within the skill of one of ordinary skill in the art to form the bore of the device of Gorske to be reverse tapered, broadening in diameter as it enters the body if such would create more stability. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 11, Gorske does not disclose the claimed limitation. Gorske does disclose the candle receiving portion [206] “can be formed in any suitable
manner or shape for receiving the candle” [paragraph 0057] and “can be extended” for larger candles [paragraph 0058].  It would have been well within the skill of one of ordinary skill in the art to form the bore of the device of Gorske to have a partial taper configuration to allow the device greater diversity of use of the device and to create a firmer connection between the candle and the bore.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 13, as best understood, Gorske does not disclose the claimed limitation. Gorske does disclose the candle receiving portion [206] “can be formed in any suitable manner or shape for receiving the candle” [paragraph 0057] and “can be extended” for larger candles [paragraph 0058].  It would have been well within the skill of one of ordinary skill in the art to form the bore of the device of Gorske to have a universal configuration.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 14, Gorske does not disclose the claimed limitation. Gorske does disclose the candle receiving portion [206] “can be formed in any suitable
manner or shape for receiving the candle” [paragraph 0057] and “can be extended” for larger candles [paragraph 0058].  It would have been well within the skill of one of ordinary skill in the art to form the bore of the device of Gorske to have a spherical configuration to allow the device greater diversity of use of the device and to allow the candle to be tilted the bore if such an orientation would be desirable.  Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 20, Gorske discloses not recite the claimed limitation.
Double sided adhesive is a known produce and is used to secure two elements
together. It would have been well within the skill of one of ordinary skill in the art to form
the device of Gorske to include a double-sided adhesive attached to the bottom of said suction cup to more permanently secure the candle holder to a surface for a more permanent display

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over
Gorske et al (2021/0380316) in view of Koretzky (2,406,777).
With respect to claim 18, Gorske discloses not recite the claimed limitation.
Koretzky, in a similar candle holding device, discloses a bore [10] having a plurality of
barbs [11] extending from its walls which would help retain the candle in the bore. It
would have been obvious to one of ordinary skill in the art at the time the invention was
made to include barbs extending from its walls in the device of Gorske as taught by
Koretzky which would help retain the candle in the bore.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over
Gorske et al (2021/0380316) in view of Jensen (7,651,063).
With respect to claim 19, Gorske discloses not recite the claimed limitation.
Jensen, in a similar candle supporting device using a suction cup discloses said suction
cup further comprises a tab [34] wherein said tab is configured to pull for release of the
vacuum [column 1, line 65 - column 2, line 3]. It would have been obvious to one of
ordinary skill in the art at the time the invention was made to include a tab on the device
of Gorske, as taught by Jensen to allow vacuum to be easily released when the device
is to be moved.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over KR 200198950 in view of Garbutt et al. (2021/0401202).
With respect to claim 22, KR 200198950 discloses a candle holder [figures 1 and 2], comprising: a flat base [1] having opposite top and bottom sides; a cylindrical body [2] centrally located on an axis extending upward from the top side of said base [1] and forming an end [top of element 2] opposite said base [1]; a face [top of element 2]at the end of said body located opposite the base [1], an orifice a forming from the center of said face [figure 2]; a bore that extends from said orifice downward into the body; and a double-sided adhesive piece [figure 2].
KR 200198950 does not disclose the face lying flat in a plane perpendicular with said axis.  Garbutt, in a similar candle holding device comprising a flat base [106] and cylindrical body [118] discloses the cylindrical body [118] has a face lying flat in a plane perpendicular with said axis [figure 7].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of KR 200198950 to have the face lying flat in a plane perpendicular with said axis, as taught by Garbutt to make the removal of a used candle easier as there is less surface area in which the wax may stick.  
KR 200198950 does not disclose a double-sided adhesive piece.  Garbutt, in a similar candle holding device comprising a flat base [106] and cylindrical body [118] discloses a double-sided adhesive piece [paragraph 0046, lines 2-5: “an adhesive strip positioned on the bottom surface 224 (e.g., that includes a surface that can be peeled away to provide access to an adhesive)”; and line 9 “tape”].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the device of KR 200198950 to have a double-sided adhesive piece, as taught by Garbutt to allow the candle holder to be securely positioned to a surface.

Allowable Subject Matter
Claims 5, 9 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hazzard (2018/0163936) discloses an electric candle holding device with a suction cup [22].
Elwell (10,823,278) discloses a candle holding device with a suction cup [122].
Garcia et al. (6,092,772) discloses a candle holding device with a suction cup [122].
Killgore (5,422,803) discloses a candle holding device with a suction cup [18].
Adams et al. (5,419,537) discloses a candle holding device with a suction cup [20].
Lin (4,839,784) discloses an electric candle holding device with a suction cup [5].
Birnbaum (4,328,942) discloses a candle holding device with a suction cup [122].
Saier (2,111,642) discloses an adapter [25].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875